Third District Court of Appeal
                               State of Florida

                           Opinion filed May 15, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-322
                         Lower Tribunal No. 15-19831
                             ________________


                                 Hanoj Perez,
                           Appellant/Cross-Appellee,

                                        vs.

                      Talia Perez, n/k/a Talia Sessel,
                           Appellee/Cross-Appellant.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Marks & West, P.A.; Young, Berman, Karpf & Gonzalez, P.A., and Cynthia
L. Greene, for appellant/cross-appellee.

      Ross & Girten, and Lauri Waldman Ross and Theresa L. Girten, for
appellee/cross-appellant.


Before SCALES, LINDSEY and HENDON, JJ.

     PER CURIAM.
        In this appeal, Hanoj Perez, the former husband, challenges three

components of the trial court’s December 9, 2016 Final Judgment of Dissolution of

Marriage: (1) the trial court’s finding that former husband’s annual income is

$300,000; (2) the amount of a rehabilitative alimony award in light of this annual

income calculation; and (3) the summer timesharing schedule of the parties’

Parenting Plan.

        We conclude that the record contains competent substantial evidence to

support the trial court’s finding of the ex-husband’s annual income. Lin v. Lin, 37

So. 3d 941, 943 (Fla. 2d DCA 2010) (“The trial court’s determination of the

amount of a party’s income must be supported by competent, substantial evidence.

When there is conflicting evidence concerning a party’s income, it is within the

trial court’s purview to determine what evidence is most credible.”) (citations

omitted).

        With respect to both the trial court’s award of rehabilitative alimony and its

devising of a “summer break” schedule within the Parenting Plan, we conclude

that the trial court did not abuse its discretion. See Canakaris v. Canakaris, 382 So.

2d 1197, 1202 (Fla. 1980).

        Our affirmance renders moot the cross-appeal of Talia Perez, the former

wife.

        Affirmed.



                                           2